ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
High Protection Company                      )      ASBCA No. 58838
                                             )
Under Contract No. W91B4L-l l-P-0086         )

APPEARANCE FOR THE APPELLANT:                       Kevin M. Bischoff, Esq.
                                                     Olsen, Skoubye & Nielson, LLC
                                                     Salt Lake City, UT

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Lawrence Gilbert, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 13 November 2014



                                                 ~~~~-
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58838, Appeal of High Protection
Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals